Name: Commission Regulation (EEC) No 2852/89 of 22 September 1989 re-establishing the levying of customs duties on woven fabrics of continuous artificial fibres, products of category 36 (order No 40.0360), swimwear, products of category 72 (order No 40.0720), and shawls, scarves and mufflers, other than knitted or crocheted, products of category 81 (order No 40.0840), originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 9 . 89 Official Journal of the European Communities No L 274/ 19 COMMISSION REGULATION (EEC) No 2852/89 of 22 September 1989 re-establishing the levying of customs duties on woven fabrics of continuous artificial fibres, products of category 36 (order No 40.0360), swimwear, products of category 72 (order No 40.0720), and shawls, scarves and mufflers, other than knitted or crocheted, products of category 81 (order No 40.0840), originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply 40.0360), swimwear, products of category 72 (order No 40.0720), and shawls, scarves and mufflers, other than knitted or crocheted, products of category 84 (order No 40.0840), the relevant ceilings amount respectively to 11 tonnes, 36 000 pieces and 3 tonnes ; Whereas on 11 September 1989 imports of the products in question into the Community originating in China, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OP. THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of those Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of continuous artificial fibres, products of category 36 (order No HAS ADOPTED THIS REGULATION : Article 1 As from 26 September 1989 the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(Unit) CN code Description 40.0360 36 (tonnes) 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 581 1 00 00 ex 5905 00 70 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 (&gt;) OJ No L 375, 31 . 12. 1988, p. 83 . No L 274/20 Official Journal of the European Communities 23. 9 . 89 Order No Category(Unit) CN code Description 40.0720 40.0840 72 (1 000 pieces) 84 (tonnes) 6112 31 10 6112 31 90 6112 39 10 6112 39 90 611241 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Swimwear, of wool, of cotton or of man-made fibres Shwals, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1989. For the Commission ? Christiane SCRIVENER Member of the Commission